Per Curiam.
In this matter relator asks for an order requiring the respondent to sign the bill of exceptions *26which has been presented. We do not think that the relator is entitled to the order prayed. The recorder should, however, fix a day for the settlement of a bill of exceptions, and at such time he should proceed, upon the bill presented, and such amendments as may be offered by the prosecuting attorney, to consider the matter, and to settle such bill as in his judgment is proper. We do not think that the relator can be compelled to furnish a copy of the testimony in the cause.